DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 to 20 are rejected under 35 U.S.C. 101 because they are directed to a computer program product per se.  Accordingly, these claims do not fall into one of the four statutory categories of invention.  MPEP §2106.03 I states:
Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations . . . .
Here, these claims are preambularly directed to “A computer program product”, but are not set forth as embodied in a computer-readable medium including program instructions for execution by a processor.  Applicants’ “a computer program product”, then, can be construed as software per se, which does not fall within one of the four statutory categories of invention because it is not embodied in a physical or tangible form as a computer-readable medium.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 7, 9 to 12, 16, and 18 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Patent Publication 2020/093382) in view of Merhav et al. (U.S. Patent Publication 2019/0205376).
Concerning independent claims 1, 10, and 19, Michaels discloses a method, system, and computer program product for employment resources that match resumes with job descriptions, comprising:
	“pre-processing and normalizing a job title” – a preprocessing module 200 may preprocess the resumes and job descriptions; preprocessing module 200 may parse, clean, normalize (“normalizing”), or perform other actions regarding the resumes and job descriptions (¶[0033] - ¶[0034]: Figure 2); here a job description can be construed as “a job title”;
“deconstructing the job title based on at least one semantic element” – preprocessing module 200 may parse the text within the resumes and/or job descriptions to extract content and labelled information within each document; preprocessing module 200 may parse the text data and extract named entities (¶[0036]: 
“training a machine learning model” – training module 300 may utilize a resulting vectorized dataset from word embedding models and/or phrase embedding models to train a new model within system 10; job descriptions may be used to train word embedding (WE) and/or phrase embedding (PE) models (¶[0033] - ¶[0034]: Figure 2); a method includes new word embedding (WE) learning and/or new phrase embedding (PE) learning; any combination of pre-trained WE models and/or pre-trained PE embedding models and/or learned and/or pre-trained WE models and/or learned PE models and/or pre-trained PE models may be used (¶[0044]); here, training models that include ‘learned models’ is equivalent to “training a machine learning model”; that is, word embedding conventionally is implemented by machine learning;
“creating a contextual word representation of the job title using the at least one semantic element of the job title” – a system may include learned word embeddings and/or learned phrase embeddings to evaluate context and meaning of the text within each document (Abstract); note that the metrics may be based on semantic evaluations of the resumes and/or job descriptions, and therefore may be based on the meaning of texts and not necessarily on word match (¶[0017]); Word2Vec may accurately find neighboring words (context) for each given target word (¶[0042]);
“computing a similarity score for each of the at least one semantic element of the job title” – system 10 may provide a percentage of match between the resumes and the job postings; system 10 may score and provide a percentage of match metric for each resume for topics including skillset qualifications, number of positions held in the etc.; system 10 may then utilize various degrees of scoring points over the topics to mathematically calculate an overall match percentage of each resume with each applicable job posting (¶[0055]); system 10 may search for and identify resumes that may be pertinent for a particular job description, e.g., resumes that score a percentage of relevance to a job description above a predefined threshold (¶[0061]);
“applying a weight to the computed similarity score and making a final match assessment” – system 10 may provide an in-depth report of job seekers qualifications with a match percentage (“making a final match assessment”) to job postings taking into consideration one or more various data points; each of the data points may have a weighted value (“applying a weight to the computed similarity score”) based on relevant expertise, industry experience, location, education or training, years of experience (¶[0057]).
Concerning independent claims 1, 10, and 19, Michaels appears to disclose all of the limitations of these claims with a possible exception of “creating a contextual word representation of the job title using the at least one semantic element of the job title”.  Still, Michaels discloses evaluating a context and meaning of words in text, and does not simply match words.  (Abstract; ¶[0017])  Broadly, evaluating a meaning of words in context can be understood as “creating a contextual word representation”.  However, even if all of these limitations are not disclosed by Michaels, they are taught by Merhav et al.

 Merhav et al. teaches determining a standardized job title corresponding to an input job title, where an input job title may be normalized according to various normalization rules.  Each of the candidate job titles may be scored, and a highest scoring candidate job title is then selected as the standardized job title for the input job title.  (Abstract)  Deconstructions of the input job title is then input into a trained (e.g., supervised or unsupervised) machine learning  classifier that determines and ranks potential candidates from among standardized job titles, where the machine learning classifier may use one or more classifier features in determining potential candidates.  (¶[0014])  Synonym identifier 218 returns one or more synonyms for each unigram of an input job title, and may be configured to perform word expansion on an input word and/or phrase.  Dictionary 232 may include abbreviated words associated with their expanded counter-parts, and synonym identifier 218 outputs a corresponding expanded word and/or phrase.  (¶[0056]: Figure 3)  Applicants’ Specification, ¶[0037], describes adding contextual data can encompass adding word synonyms derived from pre-curated dictionaries or expanding abbreviated terms.  Merhav et al., then equivalently teaches “creating a contextual word representation of the job title using at least one semantic element of the job title” by including synonyms for words in a job title and expansion of abbreviations in a job title in a manner consistent with what is described for these limitations in the Specification.  Scoring application 224 is configured to score and/or rank each of candidate job titles 234 using a title scoring model 238 and title scoring features 240 to score the various candidate job titles 234, where scoring application 224 may be implemented as a supervised or unsupervised machine-learning classifier.  (¶[0065]: Figure 3)  Merhav et al., then, teaches whatever limitations might be omitted by Michaels as directed to “creating a contextual word representation of the job title using at least one semantic element of the job title”, expressly teaching “deconstructing the job title”, machine learning, and scoring.  An objective is to standardize job titles entered by members of a social network that leads to increased database coherence and reduces the time it takes for a search function to identify members having a job title that is similar to, or matches, an input job title.  (¶[0013])  It would have been obvious to one having ordinary skill in the art to create a contextual word representation of a job title as taught by Merhav et al. for matching resumes with job descriptions in Michaels for a purpose of providing increased database coherence that reduces an amount of time it takes to search for a matching job title.

Concerning claims 2 and 11, Michaels discloses:
“segmenting the job title into single-word tokens” – preprocessing module 200 may parse the text data (¶[0036]: Figure 3A to 3B); preprocessing module 200 may tokenize and generate a vocabulary from the documents (¶[0039]: Figure 3A to 3B); job descriptions may be single words or multi-word phrases, and preprocessing module 200 may build word embeddings models (¶[0040]: Figure 3A to 3B); that is, preprocessing module 200 parses and tokenizes text into at least some “single-word tokens”;
“removing informal words, geographic data, and numeric data from the job title” – preprocessing module 200 may remove named entities from text including location, city, and state (“geographic data”) (¶[0036]); pre-processing module 200 may remove unnecessary characters including social security numbers, timestamps, and dates 
“eliminating punctuation from the job title” – preprocessing module 200 may remove punctuation (¶[0038]).
Concerning claims 3 and 12, Merhav et al. teaches that title taxonomy 236 matches an input job title to any standardized title, e.g., an alias indicates that an input job title of ‘software developer’ matches to a standardized job title of ‘software engineer’ (¶[0052]); synonym identifier 218 returns one or more synonyms for each unigram of a job title (“adding contextual data, including word synonyms”), and is configured to perform word expansion on the input word and/phrase; dictionary 232 may include abbreviated words associated with their expanded counter-parts, e.g., ‘sr.’ expands to ‘senior’, ‘jr.’ expands to ‘junior’, ‘eng.’ expands to ‘engineer’ (“expanding at least one word within the job title to an unabbreviated form of the word”) (¶[0056]); matching application 216 attempts to determine one or more candidate job titles using the synonyms generated by synonym identifier 218 (¶[0084]); title taxonomy 236 and dictionary 232 are “a connected, dynamic, pre-curated dictionary”.
Concerning claims 7 and 16, Michaels discloses that a corpus of raw resumes and raw text job descriptions may be provided, where the corpus may be a commercially available corpus from Wikipedia or Google; the corpus may include up to 3.5 million resumes and/or job descriptions for a word2vec corpora (¶[0035]); here, these word2vec corpora are “general purpose and/or domain specific word to vector 
Concerning claims 9 and 18, Michaels discloses matching job postings taking into consideration one or more weighted values of data points; once the data points are calculated, a job seeker may be given a percentage score to the job posting requirements (¶[0057]); here, this percentage score after applying weighted values to data points is “a global relevance score.”

Claims 4 to 5, 8, 13 to 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Patent Publication 2020/093382) in view of Merhav et al. (U.S. Patent Publication 2019/0205376) as applied to claims 1, 10, and 19 above, and further in view of Agrawal et al. (U.S. Patent Publication 2018/0357608).
Concerning claims 4, 8, 13, 17, and 20, Michaels generally discloses a similarity score for job descriptions, but does not expressly disclose that “at least one semantic role of the job title is selected from the group consisting of a job role, job level, and a job domain”, or that a similarity score “is selected from the group consisting of a job role similarity score, a job level similarity score, and a job domain similarity score”.  Still, one skilled in the art could understand that a job description could implicitly include at least “a job role” in Michaels, where ‘data scientist’ could be construed as “a job role”.  (¶[0040])  Similarly, Merhav et al. could be construed to teach “a job role” for “engineer” or “data scientist”.  (¶[0068])  Compare Applicants’ Specification, ¶[0038], which describes ‘a job role’ as, e.g., a manager or engineer, and ‘a job domain’ as software or energy.  Anyway, Agrawal et al. teaches creating job profiles of available job postings etc.  Agrawal et al., then, teaches at least that a semantic element of a job title can include “a job level”.  An objective is to provide a better understanding of demands and trends of a job market to plan for salient skills and incentivize people to develop appropriate skills.  (¶[0018])  It would have been obvious to one having ordinary skill in the art to determine at least a job level from a job title as taught by Agrawal et al. to score resumes with job descriptions in Michaels for a purpose of providing a better understanding of demands and trends of a job market to incentivize development of appropriate skills.  
Concerning claims 5, 14, and 20, Michaels discloses that a corpus of raw data from Wikipedia or Google includes job descriptions for a Word2Vec corpora (¶[0035]); this corpus, then, is “a large domain-specific dataset” for a domain directed to job descriptions that is mined to produce word embeddings.  Agrawal et al. teaches matching job titles from job description metadata with standardized job titles and their influence score stored in knowledge base 230 (¶[0039]); here, knowledge base 230 for job titles including influence scores for a job level is “a connected, pre-curated . . . job level dictionary”.  Merhav et al. teaches a title taxonomy 236 that matches standardized job titles to an input title.  (¶[0052])  Title taxonomy 236, then, is “a job taxonomy”.

      
s 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Patent Publication 2020/093382) in view of Merhav et al. (U.S. Patent Publication 2019/0205376) as applied to claims 1 and 10 above, and further in view of Myara et al. (U.S. Patent Publication 2019/0199741).
Michaels discloses conventional Word2Vec for embedding words into vectors.  (¶[0041] - ¶[0042])  However, Michaels does expressly disclose using “a continuous bag of words approach.”  Still, a continuous bag of words is well known in natural language processing.  Generally, Myara et al. teaches that word2vec provides a low dimensional representation that captures relationships between words in a corpus to highlight statistics of how often some word co-occurs with neighboring words.  Specifically, Word2Vec typically utilizes two model architectures – continuous bag of words (CBOW) and skip-gram models.  The two models are algorithmically similar, but CBOW is used to predict target words from source context words while skip-gram does the inverse and predicts source context-words from the target words.  (¶[0040])  Utilizing a continuous bag of words for Word2Vec of Michaels is an obvious expedient because it is one of two well known models for Word2Vec as taught by Myara et al.  It would have been obvious to one having ordinary skill in the art to provide a continuous bag of words for Word2Vec as taught by Myara et al. in word embedding with Word2Vec of Michaels for a purpose of predicting target words from source context words to capture relationships between words.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Audhkhasi et al., Grover et al., and Xu et al. disclose related prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 1, 2022